—In an action, inter alia, to establish title to real property by adverse possession, the plaintiff appeals from an order of the Supreme Court, Richmond County (Ponterio, J.), dated August 30, 1999, which denied his motion to preliminarily enjoin the defendants from performing construction work on the property.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the plaintiffs motion for a preliminary injunction. Contrary to the plaintiffs contentions he failed to demonstrate a likelihood of success on the merits (see, Van Valkenburgh v Lutz, 304 NY 95; Weinstein Enters. v Cappelletti, 217 AD2d 616, 618; Yamin v Daly, 205 AD2d 870, 871) and that he would suffer irreparable injury absent the injunction (see, Wallack Frgt. Lines v Next Day Express, 245 AD2d 367). Bracken, J. P., Joy, McGinity and Feuerstein, JJ., concur.